DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 8/29/2022 is acknowledged. Applicant has cancelled non-elected claims 18-23.
Applicant's election with traverse of Species A in the reply filed on 8/29/2022 is acknowledged.  The examiner has withdrawn this requirement at least in view of the prior art cited below, which contemplates and/or renders obvious both species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: implant engagement member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. having a surface and grooves - paragraph 45) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “implant engagement member” in line 3, which is interpreted as having a surface with grooves according to the interpretation under 112(f) discussed above. However, the disclosure states that the grooves are formed on object 600 (having no grooves) to be formed as implant engagement member, and so it is unclear how the implant engagement (having grooves) could be provided prior to the steps of providing the grooves as recited in claim 1. For examination purposes, the “implant engagement member” of claim 1 will be understood as referring to its precursor state such as the preform 600, which is a cylindrical object having a soft and/or deformable characteristic (paragraph 62).
Claim 2 recites “a tubular structure” in line 2. It is unclear if this is intended to refer to the tubular structure of claim 1 or a different one. For examination purposes, this will be interpreted as --the tubular structure--.
Claims 3-17 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plowiecki (FR2939637, cited in IDS, with reference to translation).
Claim 1: Plowiecki discloses a method of assembling an apparatus (catheter 12) for delivering an implant (stent 1) to a deployment site in a patient's vasculature, the method comprising: positioning an implant engagement member (30 - e.g. made from a material of at least 20D Shore hardness, see page 4, lines 130-137) at least partially within a lumen of a tubular structure (either the stent or an equivalent element - page 5, lines 174-178), the tubular structure having a sidewall comprising a pattern of wires or struts (either is contemplated - page 3, lines 109-117); heating the implant engagement member (page 5, lines 179-180); pressing at least a portion of the sidewall of the tubular structure radially inward into a surface of the implant engagement member so that the wires or the struts of the sidewall penetrate into the surface and create corresponding recesses (29) therein (page 5, lines 179-183); and after the recesses are created in the surface of the implant engagement member, hardening the implant engagement member (i.e. cooling - page 5, lines 184-185).
Claim 2: The implant engagement member is positioned within the lumen of [the] tubular structure prior to heating the implant engagement member (page 5, lines 174-183).
Claim 3: The implant engagement member is attached to a distal end portion (24) of an elongated core member (20) prior to being positioned within the lumen of the tubular structure (page 5, lines 174-175).
Claim 5: The implant engagement member is hardened (cooled) while the wires or struts of the tubular structure remain at least partially seated in the recesses formed in the surface of the implant engagement member (page 5, lines 185-189).
Claim 6: The recesses (29) formed in the surface of the implant engaging member comprise a substantially mirror image of the pattern of wires or struts of the at least a portion of the tubular structure (i.e. the pattern of recesses substantially matches the pattern of wires/struts, implied in that they are made using the stent itself or a an equivalent as cited previously. See also Figs. 2-3).
Claim 7: The implant engagement member is hardened to a hardness that is at least 25A (page 4, lines 130-137, noting that 20 Shore D is approximately equal to 70-80 Shore A).
Claim 8: The tubular structure is the implant (the stent 1), and wherein the wires or the struts comprise braided wires (page 5, lines 174-178; page 3, lines 109-112).
Claim 10: The method of claim 1, wherein the tubular structure is a separate structure from the implant, and wherein the pattern of the wires or the struts is substantially identical to a pattern of wires or struts of the implant (page 5, lines 174-178).
Claim 12: The method further comprises separating the tubular structure from the implant engagement member (page 5, lines 184-185), and positing at least a portion of the implant onto the implant engagement member such that the wires or the struts of the at least a portion of the implant are seated in respective recesses formed in the surface of the implant engagement member (page 4, lines 141-145; page 5, lines 164-166).
Claim 13: The implant engagement member is heated (as cited above) using a sterilization heat source (the heating would inherently require a heat source, and the heating temperature is 100-150 °C, see page 5, lines 191-192. The examiner submits that this temperature range is sufficient to sterilize - e.g. boiling water sterilizes at 100°C - and so the heat source may be considered a sterilization heat source).
Claim 14: At least one of the recesses (29) comprises a groove forming a non-zero degree angle with respect to an imaginary line that is parallel to a longitudinal axis of the implant engagement member (i.e. the grooves follow the wires, which wrap helically around the longitudinal axis - see Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Plowiecki.
Claim 9: The tubular structure is the implant (stent 1), and wherein the wires or the struts comprise struts (implied at page 5, lines 174-178 and page 3, line 112). The struts are not necessarily formed by laser-cutting a tube (Plowiecki discloses only “machining” breakthroughs). However, the examiner takes Official Notice that laser-cutting stents from tubes was well-established in the art before the effective filing date of the claimed invention, and it would have been obvious to one of ordinary skill at that time to have used laser cutting as it is quick and precise, for example.
Claim 11: Plowiecki mentions the tubular structure (stent or equivalent) is removed from the engagement member after cooling (page 5, lines 184-185), not prior to hardening the implant engagement member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the implant prior to cooling since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, the examiner submits that whether the tubular structure is removed prior to or after cooling, the result would still be an imprinted engagement member. Please note that in the instant application, paragraphs 9, 15, 75, 81, 100, and 106, no criticality for the order is disclosed, and in fact both are contemplated with no apparent benefits of one over the other.
Claims 15-16: Plowiecki appears to disclose heating and pressing as essentially being performed concurrently (page 5, lines 174-183), and not necessarily one before the other. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed heating and pressing in either order since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, the examiner submits that either order would have resulted in an imprinted engagement member. Please note that in the instant application, paragraphs 19, 20, 85, 110, and 111, no criticality for either order is disclosed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Plowiecki in view of Wallsten (U.S. Patent 4,655,771) and/or Sarac et al. (U.S. PGPub 2007/0199360).
Plowiecki discloses that the wires or the struts of the tubular structure are pressed into the surface of the implant engagement member, but does not disclose by what means. However, it is generally known in the art of catheter and stent preparation that a stent (as disclosed by Wallsten - column 5, lines 7-17) or a similar tubular structure (as disclosed by Sarac - paragraph 33) may be radially constricted by axially stretching the tubular structure. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the pressing via axially stretching the tubular structure (either the stent itself or a similar element) as it constitutes applying a known technique (axially stretching to induce radial constriction) to a known method (of Plowiecki) for the predictable result on constricting the tubular structure around the engagement member for pressing (MPEP 2143 I. D.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plowiecki in view of Sullivan et al. (U.S. PGPub 2004/0106977, equivalent to WO0071058 cited in IDS).
Plowiecki discloses placing the implant engagement member (30) and the tubular structure (e.g. the stent 1) in an introducer sheath (13) to form at least a part of a product. Plowiecki does not disclose that the act of heating is performed on the at least a part of the product (i.e. whether heating is performed before or after assembling to the catheter). However, Sullivan teaches a similar method of forming an implant engagement member (paragraphs 14 and 53) wherein the act of heating is performed on at least a part of a product including an implant engagement member (66), a tubular structure (e.g. the stent 34) in an introducer sheath (40 - see paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed heating after assembling to the catheter since it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, the examiner submits that either order would have resulted in an imprinted engagement member. Please note that in the instant application, paragraph 67, no criticality for this limitation is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patents 5,484,444 (column 5, line 65 - column 6, line 28) and 7,527,632 (column 46, lines 40-47) also disclose a method of imprinting an implant engagement member by heating and pressing using the implant or similar tubular structure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726